DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC § 101 Considerations and Findings
Consistent with the October 2019 Update: Subject Matter Eligibility (2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 7, 2019 (84 Fed. Reg. 50)), the Examiner finds that Step 1 is satisfied in that the claims recite a process/method (claims 1-7), apparatus (claim 8) or non-transitory computer-readable medium (claim 9).  Under Step 2A, the inclusion of equations may potentially result in a tentative conclusion that the claims are directed to an abstract idea.  Nevertheless, under Step 2A, prong 2 the examiner finds that claim 1 integrates the judicial exception (abstract idea) into a practical application.  Namely, the claimed method improves processing for high-dynamic range images.  More specifically, the claimed method improves backwards compatibility as discussed in the abstract and [0002] and improves image coding of high dynamic regions by applying a non-linear function as part of a color space transformation process for high-dynamic range images.  See also paragraphs [0063], [0086] discussing greatly improved color reproduction by a legacy device.  Thus, independent claim 1 and its dependent claims 2-7 as well as parallel independent claims 8 and 9 are not directed to a judicial exception and are not being subjected to a rejection under 35 USC 101.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 20190068939 A1), Ebner {Ebner, Fritz, "Derivation and modelling hue uniformity and development of the IPT color space" (1998), Thesis, Rochester Institute of Technology}, and Miller (S. Miller, M. Nezamabadi and S. Daly, "Perceptual Signal Coding for More Efficient Usage of Bit Codes," in SMPTE Motion Imaging Journal, vol. 122, no. 4, pp. 52-59, May 2013, doi: 10.5594/j18290).
Claim 1
In regards to claim 1, Kang discloses a method to improve processing for high-dynamic range images {see, [0194], [0067] discussing HDR (high-dynamic range video images}, the method comprising: 
accessing with a processor an input image in a linear RGB color space 
{see Fig. 1 paragraphs [0065]-[0067] in which the apparatus 100 for converting/processing an HDR input video signal that may be in a variety of color spaces including RGB color space.  Fig. 4 illustrates a color space conversion process from, e.g., XYZ to IPT color space that, in step 2 converts XYZ to linear RGB color space as further discussed in [0108]-[0116].  After step 2 the processor of the apparatus “accesses an input image in a linear RGB color space” as claimed.  Evidence of processor usage is found in the software//hardware/computer readable medium implementation in [0191]-[0192], [0198]-[0199]};
generating a first image in an intermediate-LMS color space by applying an RGB to intermediate-LMS color transformation to the input image
{Fig. 4, step3 converts linear RGB to LMS color space and further discussed in [0117]-[0118].  See also Formula 12}; 
applying a non-linear function to each color component of the first image to generate color components of a second image in a non-linear LMS color space
{Fig. 4, step 4 converts the linear LMS color space to a non-linear color space indicated by L’M’S’ in paragraphs [0119]-[0120].  Each “color component” L, M, S has a nonlinear function applied thereto as clarified by Formula 13 and thereby generates color components of a second image in a non-linear L’M’S’ color space}; and 
generating an output image in an IPT-
{Fig. 4 converts the non-linear L’M’S’ to the IPT color space as further discussed in [0121]-[0122] }, 


                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    0.400
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.4000
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.2000
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    4.4550
                                                     
                                                     
                                                     
                                                    -
                                                    4.8510
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.3960
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    0.8056
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.3572
                                                     
                                                     
                                                     
                                                    -
                                                    1.1626
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                    
                
            
Although Kang clearly discloses each of the claimed steps and applies a 3x3 color transformation matrix to generate an output image in IPT color space, Kang is not relied upon to disclose the particular values for this matrix for transformation or the PQ (Perceptual Quantization) layer of the IPT color space as indicated above in strike-through font.
	Ebner is an analogous reference from the same field of wide color gamut processing and provides the foundation of the IPT color space.  Eber is also analogous because he solves the same problem of improving processing for high-dynamic range images. See abstract, pgs. 27-28, 46-67.
Ebner also teaches generating an output image in an IPT
wherein the 3x3 color transformation matrix comprises: 
                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    0.400
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.4000
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.2000
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    4.4550
                                                     
                                                     
                                                     
                                                    -
                                                    4.8510
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.3960
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    0.8056
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.3572
                                                     
                                                     
                                                     
                                                    -
                                                    1.1628
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                    
                
            
{see Pg. 145-147 including equation 10 which is the exact same equation with the exact same equation values for the entire 3x3 matrix and describes a transform from nonlinear L’M’S’ to IPT color space}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kang’s generating an output image in an IPT color space by applying a 3x3 color transformation matrix to the color components of the second image wherein the 3x3 color transformation matrix comprises 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    0.400
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.4000
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.2000
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    4.4550
                                                     
                                                     
                                                     
                                                    -
                                                    4.8510
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.3960
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    0.8056
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    0.3572
                                                     
                                                     
                                                     
                                                    -
                                                    1.1628
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                    
                
            
because doing so involves substitution of one known element for another to obtain predictable results in that both Kang and Ebner transform to and from the same color spaces (nonlinear L’M’S to IPT) such that substituting Ebner’s set of matrix values for this same transform would be highly predictable.
Although the combination of Kang renders obvious the generation of an output image in an IPT color space by applying the same 3x3 color transform matrix being claimed, these references are not relied upon to teach the PQ (Perceptual Quantization) layer of this lPT-PQ color space.
Miller is an analogous reference from the same field of wide color gamut processing and solves the same problem of improving processing for high-dynamic range images.  See abstract, introduction, and Gamma Coding and Perception sections including EOTFs (corresponding to the non-linear function portion of the claims).  See also cites below.
Miller provides evidence that PQ, Perceptual Quantization, is a conventional and highly advantageous layer for color space representations using which he calls a “perceptual EOTF”.  See “An EOTF Based on Perception” section.  This perceptual EOTF is disclosed as having a functional form, referred to as a perceptual quantizer (PQ) curve.  The Visual Tests section discusses the advantages of this PQ curve function (layer) over traditional solutions which include, e.g. higher performance in the shadow and mid-tone regions and that the PQ curve does not waste precision on the brightest region which are below perceptual thresholds.  Miller also states that the bit depth experiments clearly validate the PQ approach and provides the best quantization approach and satisfies the criterion on minimum visibility.  See also Fig 6 and Conclusion sections.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination of Kang and Ebner that already generates an output image in an IPT color space by applying the same 3x3 color transformation matrix to the color components of the second image such that the PQ curve/PQ approach is additionally applied, e.g. in the EOTF recited in the “applying a non-linear function” step to perceptually quantize the image because Miller motivates using the PQ approach and explains that it provides the best quantization approach and satisfies the criterion on minimum visibility and because the PQ curve does not waste precision on the brightest region which are below perceptual thresholds as further motivated by Miller.
Claim 2
In regards to claim 2, Kang discloses wherein the non-linear function comprises an inverse of an electro-optical transfer function {see [0107]-[0108],  [0119]-[0120], [0186], [0195]}.
Claim 4
In regards to claim 4, Kang discloses wherein the non-linear function is based on the Hybrid Log- Gamma (HLG) function {see [0073]}.

Claim 7
In regards to claim 7, Kang discloses wherein the linear RGB color space comprises the RGB BT. 2020 5 color space {see [0116]}.

Claims 8 and 9
The rejection of claim 1 above applies mutatis mutandis to the corresponding limitations of claims 8 and 9, respectively.   As to the processor recited in claims 8 and 9 and the computer-readable storage medium of claim 9, see Kang software//hardware/computer readable medium implementations in [0059], [0191]-[0192], [0198]-[0199]}


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kang, Ebner and Miller as applied to claims 2 above, and further in view of SMPTE (SMPTE ST 2084:2014, "High Dynamic Range EOTF of Mastering Reference Displays", August 16, 2014.).
The SMPTE ST is an industry standard published in 2014 which is before the earliest effective filing date of the instant application and has been made of record by Applicant.  SMPTE defines electro-optical transfer functions (EOTF) in sections 3.3; discusses Reference EOTFs in section 4 and Reference Inverse EOTFs in section 4 thereby providing amble guidance to one of ordinary skill in the art on non-linear function being the inverse of the SMPTE ST 2084 electro-optical transfer function.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Kang’s inverse of electro-optical transfer function to use 
inverse of the SMPTE ST 2084 electro-optical transfer function according to the SMPTE ST 2084 specification because doing so would promote interoperability between devices and systems by adopting the industry-standard specifications set forth in the industry standard SMPTE ST 2084.


Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Kang, Ebner, Miller and Froehlich (WO 2016/049327).
The applied reference has a common inventor (Robin Atkins) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The base combination does is not relied upon to disclose the cross-talk matrix recited in claim 5.
Froehlich is a highly analogous reference from the same field of improving processing for high-dynamic rang images.  See [0002]-[0006] and Figs. 1a-2c.
Froehlich also teaches wherein applying the RGB to the intermediate-LMS color transformation space comprises multiplying an XYZ-to-LMS 3x3 matrix by a 3x3 cross-talk matrix to generate an XYZ-to-LMS-cross matrix, wherein the 3x3 cross-talk matrix comprises 

                
                     
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    1
                                                    -
                                                    2
                                                    c
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    c
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    c
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    c
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    1
                                                    -
                                                    2
                                                    c
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    c
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    c
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    c
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                     
                                                    1
                                                    -
                                                    2
                                                    c
                                                
                                            
                                        
                                    
                                
                            
                        
                        
                    
                
            
where c = 0.2. 
{see abstract, [00015]-[0018], [0038]-[0043] including equation 8}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the base combination to include the cross-talk matrix as detailed above because Froehlich motivates doing so in [0039] to significantly enhance perceptual uniformity, hue linearity, and encoding efficiency for saturated colors in color appearance models.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although Froehlich teaches the XYZ-to-LMS-cross matrix recited in base claim 5 (see rejection above) none of the prior art discloses or fairly suggests the set of 9 particular values in which this XYZ-to-LMS-cross matrix comprises 
            
                 
                
                    
                        
                            
                                
                                    
                                        
                                            
                                                
                                                0.3797
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                0.7026
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                -
                                                0.0583
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                -
                                                0.2092
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                1.1329
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                0.0606
                                            
                                        
                                    
                                    
                                        
                                            
                                                
                                                0.0035
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                0.0375
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                 
                                                0.8808
                                            
                                        
                                    
                                
                            
                        
                    
                    
                
            
        

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Atkins (WO2014-130343) is a highly relevant reference disclosing a variety of the concepts being claimed herein including RGB to IPT-PQ color space transforms and non-linear EOTF transforms. See Figs. 2, 4, [0025]-[0029].

    PNG
    media_image1.png
    300
    784
    media_image1.png
    Greyscale


Atkins, however, has a common inventor (Robin Atkins) with the instant application. Thus, Atkins could be removed as an applicable reference upon Applicant filing a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Based upon the earlier effectively filed date of the reference, Atkins could potentially constitute prior art under 35 U.S.C. 102(a)(2) because the instant application relies upon 5 provisional applications for priority, each with a different filing date with Atkins having an intervening publication date of August 28, 2014.  Upon review of these priority applications, the presently claimed subject matter is supported by the two earliest provisional cases filed August 4 and 10, 2015 and are thus within the grace period. Thus, Atkins is not being applied as to the currently pending claims.  Nevertheless, should the claim scope be changed a fresh review of the priority support will need to be conducted.  As such, it may be more efficient and prudent for Applicant to file the statement above for common ownership to completely remove Atkins as prior art.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486